 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark Manor Nursing Home Corp. and United Foodand Commercial Workers International Union,Local 1445, AFL-CIO. Case -CA-18352June 9, 1981DECISION AND ORDERUpon a charge filed on December 20, 1981, byUnited Food and Commercial Workers Internation-al Union, Local 1445, AFL-CIO, herein called theUnion, and duly served on Clark Manor NursingHome Corp., herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 1, issued acomplaint and notice of hearing on March 12,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 14,1981, following a Board election in Case -RC-16263, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about February2, 1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On March 20,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On April 6, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 5, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response in opposition thereto anda "Motion To Dismiss the Complaint."Upon the entire record in this proceeding, theBoard makes the following:t Official notice is taken of the record in the representation proceed-ing, Case 1-RC-16263, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystemrns, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 74Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its response to theNotice To Show Cause, and its motion to dismissthe complaint, Respondnet admits that it refusedthe Union's request to bargain, but argues that ithas no duty to bargain because of the erroneousdecision sustaining the challenges to the ballots ofAnn Sansoucy and Rita McMenemy. The GeneralCounsel contends that Respondent seeks to reliti-gate issues previously considered in the underlyingrepresentation proceeding.Our review of the record herein, including therecord in Case 1-RC-16263, discloses that the Re-gional Director for Region 1 approved a Stipula-tion for Certification Upon Consent Election onApril 20, 1979. On May 17, 1979, a secret-ballotelection was conducted, in which the tally was sixfor, and five against, the Union. There were twodeterminative challenges. On May 22, 1979, theUnion filed timely objections to the election. OnJune 28, 1979, the Acting Regional Director issuedand served on the parties his Report on Objectionsand Challenged Ballots recommending in relevantpart that certain of the objections and the chal-lenged ballots be consolidated with pending unfairlabor practices cases for hearing before an adminis-trative law judge. On August 22, 1979, the Boardadopted the Acting Regional Director's Report onObjections and Challenged Ballots and issued anorder directing hearing. After a hearing in the con-solidated proceeding, the Administrative LawJudge issued a Decision recommending that CaseI-RC-16263 be severed from the consolidated pro-ceeding, that the challenges to the ballots of San-soucy and McMenemy be sustained, and that theUnion be certified in the unit found appropriate,with the additional exclusion of the activity direc-lor. On January 14, 1981, the Board issued a Deci-sion, Order, Direction of Second Election, and(Certification of Representative in which it adoptedthe recommendations of the Administrative LawJudge with respect to Case -RC-16263.2It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent does1 254 NLRB 455. However, in issuing the Certification of Representa-tive, the Board neglected to exclude the position of activity director fromthe appropriate unit. Accordingly, we shall correct this inadvertent error.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c). CLARK MANOR NURSING HOME CORP.457not offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theGeneral Counsel's Motion for Summary Judgmentand deny Respondent's motion to dismiss the com-plaint.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation, withits principal place of business in Worcester, Massa-chusetts. It is engaged in the business of operatinga proprietary nursing home. During the past calen-dar year, which is a representative period, Re-spondent received gross revenues in excess of$100,000 and received goods valued in excess of$50,000 directly from suppliers located outside theCommonwealth of Massachusetts.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union, United Food and Commercial Work-ers International Union, Local 1445, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All technical employees including licensedpractical nurses and the physical therapist as-sistant but excluding all other employees, reg-istered nurses, business office clericals, the ac-tivity director, professional employees, guardsand supervisors as defined in the Act.2. The certificationOn May 17, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Acting Re-gional Director for Region , designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 14, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 28, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 2, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 2, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding is 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Clark Manor Nursing Home Corp. is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Food and Commercial Workers Inter-national Union, Local 1445, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All technical employees including licensedpractical nurses and the physical therapist assistantbut excluding all other employees, registerednurses, business office clericals, the activity direc-tor, professional employees, guards and supervisorsas defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since January 14, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 2, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Clark Manor Nursing Home Corp., Worcester,Massachusetts, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers International Union, Local1445, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All technical employees including licensedpractical nurses and the physical therapist as-sistant but excluding all other employees, reg-istered nurses, business office clericals, the ac-tivity director, professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility at Worcester, Massachu-setts, copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided bythe Regional Director for Region 1, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-4 In the event that this Order is enforced by a Judgment of a UnitedSlates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-alnt to a Judgment of the United States Court of Appeals Enforcing anOrder o the National Labor Relations Board." CLARK MANOR NURSING HOME CORP.459spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersInternational Union, Local 1445, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All technical employees including licensedpractical nurses and the physical therapistassistant but excluding all other employees,registered nurses, business office clericals,the activity director, professional employees,guards and supervisors as defined in the Act.CLARK MANOR NURSING HOMECORP.